TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00558-CV


                                     In re Marsha Yarberry


                                         L. R., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




            FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 17-0132-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                                 ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to the appeal of L. R. The subject of this

proceeding is court reporter Marsha Yarberry, who has failed to comply with this Court’s order

to file the reporter’s record.

                On August 29, 2019, we ordered Yarberry to file the record by September 5, 2019,

and cautioned her that failure to file the record by that date could require her to show cause why

she should not be held in contempt of court.

                Therefore, it is hereby ordered that Marsha Yarberry shall appear in person before

this Court on Wednesday, September 18, 2019, at 10:00 a.m., in the Third Court of Appeals
courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our August 29, 2019 order. This order to show cause

will be withdrawn, and Yarberry will be relieved of her obligation to appear before this Court as

ordered above, if the Clerk of the Court receives the complete reporter’s record on or before

September 16, 2019.

              It is ordered on September 6, 2019.



Before Chief Justice Rose, Justices Triana and Smith